


EXHIBIT 10.32

 

NON-QUALIFIED
STOCK OPTION AGREEMENT
UNDER THE
KNOLL, INC.
2010 STOCK INCENTIVE PLAN

 

THIS AGREEMENT, made as of this        day of           , 20     by and between
Knoll, Inc., a Delaware corporation (the “Company”), and
                             (the “Optionee”).

 

W I T N E S S E T H:

 

WHEREAS, the Optionee is now employed or engaged as a consultant by the Company
or one of its subsidiaries in a key capacity, or is a director of the Company,
and the Company desires to have Optionee remain in such employment and to afford
Optionee the opportunity to acquire, or enlarge, Optionee’s ownership of the
Company’s Common Stock, par value $.01 per share (“Stock”), so that Optionee may
have a direct proprietary interest in the Company’s success (all references to
employment hereinafter shall relate to any consulting, directorship or similar
relationship, as applicable, and all references to employment or termination of
employment with or by the Company shall include employment with or by any of the
Company’s direct or indirect subsidiaries, as applicable);

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.                                       Grant of Option.  Subject to the terms
and conditions set forth herein and in the Company’s 2010 Stock Incentive Plan
as amended and/or restated (the “Plan”), the Company hereby grants to the
Optionee, during the period commencing on the date of this Agreement and ending
years from the date hereof (the “Termination Date”), the right and option (the
right to purchase any one share of Stock hereunder being an “Option”) to
purchase from the Company, at a price of $[xx.xx] per share, an aggregate of
                     shares of Stock.  The Optionee expressly acknowledges
receipt of a copy of the Plan and agrees to be bound by all of the provisions of
the Plan.

 

2.                                       Limitations on Exercise of Option. 
Subject to compliance with the terms and conditions set forth herein, the
Optionee may exercise       % of the Options on and after
                          , 20      , an additional       % of the Options on
and after                        , 20    , an additional       % of the Options
on and after                        , 20      , and an additional     % of the
Options on and after                 , 20    .  Notwithstanding the vesting
provisions in this Section 2, upon a Change in Control (following the date
hereof), as defined in the Plan, 100% of the Options, to the extent not
previously exercised, shall become fully vested and exercisable.

 

3.                                       Termination of Employment.

 

A.                                   If prior to the Termination Date, the
Optionee shall cease to be employed by the Company by reason of a disability, as
defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”), or by reason of retirement on or after age 65, the Options shall
remain exercisable until the earlier of the Termination Date or one year after
the

 

--------------------------------------------------------------------------------


 

date of cessation of employment to the extent the Options were exercisable at
the time of cessation of employment.

 

B.                                     If the Optionee shall cease to be
employed by the Company prior to the Termination Date by reason of death, or the
Optionee shall die while entitled to exercise any of the Options pursuant to
paragraph 3(A) or the second sentence of paragraph 3(C), the executor or
administrator of the estate of the Optionee or the person or persons to whom the
Options shall have been validly transferred by the executor or administrator
pursuant to will or the laws of descent and distribution shall have the right,
until the earlier of the Termination Date or one year after the date of death,
to exercise the Options to the extent that the Optionee was entitled to exercise
them on the date of death, subject to any other limitation contained herein on
the exercise of the Options in effect on the date of exercise.

 

C.                                     If the Optionee voluntarily terminates
employment with the Company for reasons other than death, disability, or
retirement on or after age 65, or if the Optionee’s employment with the Company
is terminated for Cause, as hereinafter defined, unless otherwise provided by
the Committee, the Options, to the extent not exercised prior to such
termination, shall lapse and be canceled.  If the Company terminates the
Optionee’s employment without Cause as hereinafter defined, the Options, to the
extent exercisable immediately prior to such termination, shall continue to be
exercisable until the earlier of the Termination Date or ninety (90) days after
the date of such termination.  For purposes of the immediately preceding
sentence, any days during the above-mentioned 90-day period that the Optionee is
prohibited from selling Stock into the public market on account of any
underwriters’ lock-up period or any blackout period imposed by the Company,
shall (without duplication) not be counted.

 

D.                                    For purposes of this Agreement, unless
otherwise provided in an employment agreement between the Company and the
Optionee, “Cause” shall mean:  (i) the substantial and continued failure of the
Optionee to perform material duties reasonably required of the Optionee by the
Company or any Subsidiary or the Company’s Board of Directors, as applicable (it
being understood that a failure to attain performance objectives shall not in
and of itself be treated as a failure to perform material duties for purpose of
this clause (i)) for a period of not less than thirty (30) consecutive days,
provided notice in writing from the Company or its Board of Directors, as
applicable, is given to the Optionee specifying in reasonable detail the
circumstances constituting such substantial and continued failure, (ii) conduct
by the Optionee substantially disloyal to the Company which conduct is
identified in reasonable detail by notice in writing from the Company or the
Board of Directors, as applicable, and which conduct, if susceptible of cure, is
not cured by the Optionee within 30 days of the Optionee’s receipt of such
notice, (ii) any act of fraud, embezzlement or misappropriation by the Optionee
against the Company or any Subsidiary, (iv) the conviction of the Optionee of a
felony or plea by the Optionee of guilty or “nolo contendre” to the charge of a
felony, or (v) in the case of an Optionee who is a director of the Company,
removal of the Optionee from the Board of Directors for cause under applicable
law.  The definition of “Cause” herein shall not modify, amend or otherwise
affect the definition of “Cause” in any employment or other agreement with the
Company or any Subsidiary.  For purposes of this paragraph, the term
“Subsidiary” means an entity that the Company owns, whether directly or
indirectly, greater than fifty percent (50%) of such entity’s capital stock.

 

2

--------------------------------------------------------------------------------


 

E.                                      Except as otherwise provided in
paragraph 3(D) hereof, whether employment has been or could have been terminated
for the purposes of this Agreement, and the reasons therefor, shall be
determined by the Committee, whose determination shall be final, binding and
conclusive.

 

F.                                      After the expiration of any exercise
period described in either of paragraphs 3(A), 3(B) or 3(C) hereof, the Options
shall terminate together with all of the Optionee’s rights hereunder, to the
extent not previously exercised.  All vesting with respect to the Options shall
cease upon the Optionee’s termination of employment with the Company and all
Options to the extent unvested at the time of termination shall expire.

 

4.                                       Method of Exercising Option.

 

A.                                   The Optionee may exercise any or all of the
Options by delivering to the Company a written notice signed by the Optionee
stating the number of Options that the Optionee has elected to exercise at that
time, together with full payment of the purchase price of the shares to be
thereby purchased from the Company.  Payment of the purchase price of the shares
may be made by certified or bank cashier’s check payable to the order of the
Company, or, in the sole discretion of the Committee, (i) by surrender or
delivery to the Company of shares of Stock or other property acceptable to the
Committee in its sole discretion, which Stock or other property shall have a
value equal to the purchase price, (ii) after the date of an initial public
offering, by delivery to the Committee of a copy of irrevocable instructions to
a stockbroker to deliver promptly to the Company an amount of sale or loan
proceeds sufficient to pay the purchase price, or (iii) by such other means as
the Committee shall allow in it discretion.  Notwithstanding anything herein to
the contrary, the Company shall not directly or indirectly extend or maintain
credit, or arrange for the extension of credit, in the form of a personal loan
to or for any director or executive officer of the Company hereunder in
violation of Section 402 of the Sarbanes-Oxley Act of 2002.

 

B.                                     At the time of exercise, the Optionee
shall pay to the Company such amount as the Company deems necessary to satisfy
its obligation to withhold Federal, state or local income or other taxes
incurred by reason of the exercise or the transfer of shares thereupon.  The
Committee may, in its sole discretion, allow for the withholding of shares of
Stock by the Company having a value equal to the amount necessary to satisfy all
or part of the tax withholding requirements.

 

5.                                       Issuance of Shares.  Subject to any
limitations set forth in the Plan, as promptly as practical after receipt of
such written notification and full payment of such purchase price and any
required income tax withholding amount, the Company shall issue or transfer to
the Optionee the number of shares with respect to which Options have been so
exercised, and shall deliver to the Optionee a certificate or certificates
therefor, registered in the Optionee’s name.

 

6.                                       Successors.  Whenever the word
“Optionee” is used in any provision of this Agreement under circumstances where
the provision should logically be construed to apply to the executors, the
administrators, or the person or persons to whom the Options may be

 

3

--------------------------------------------------------------------------------


 

transferred by will or by the laws of descent and distribution, the word
“Optionee” shall be deemed to include such person or persons.

 

7.                                       Non-Transferability.  The Options are
not transferable by the Optionee other than by will or the laws of descent and
distribution and are exercisable during the Optionee’s lifetime only by
Optionee.  No assignment or transfer of the Options, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise (except by will or the laws of descent and distribution), shall vest
in the assignee or transferee any interest or right herein whatsoever, but
immediately upon such assignment or transfer the Options shall terminate and
become of no further effect.

 

8.                                       Rights as Stockholder.  The Optionee or
a transferee of the Options shall have no rights as a stockholder with respect
to any share covered by the Options until Optionee shall have become the holder
of record of such share, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share for which the record date
is prior to the date upon which Optionee shall become the holder of record
thereof.

 

9.                                       Recapitalizations,
Reorganizations, etc.

 

A.                                   The existence of the Options shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the Stock or the rights thereof or convertible into
or exchangeable for Stock, or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

B.                                     The shares with respect to which the
Options are granted are shares of Stock of the Company as presently constituted,
but if, and whenever, prior to the delivery by the Company of all of the shares
of the Stock with respect to which the Options are granted, the Company shall
effect a subdivision or consolidation of shares of the Stock outstanding,
without receiving compensation therefor in money, services or property, the
number and price of shares remaining under the Options shall be appropriately
adjusted.  Such adjustment shall be made by the Committee, whose determination
as to what adjustment shall be made, and the extent thereof, shall be final,
binding and conclusive.  Any such adjustment may provide for the elimination of
any fractional share which might otherwise become subject to the Options.

 

C.                                     In the event of any change in the
outstanding shares of Stock by reason of any recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other corporate
change, or any distributions to common shareholders other than cash dividends,
the Committee shall make such substitution or adjustment, if any, as it deems to
be equitable, as to the number or kind or shares of Stock or other securities
covered by the Options and the Option price thereof.  The Committee shall notify
the Optionee of any intended sale of all or substantially all of the Company’s
assets within a reasonable time prior to such sale.

 

4

--------------------------------------------------------------------------------


 

D.                                    Except as hereinbefore expressly provided,
the issue by the Company of shares of stock of any class, or securities
convertible into or exchangeable for shares of stock of any class, for cash or
property, or for labor or services, either upon direct sale or upon the exercise
of options, rights or warrants to subscribe therefor, or to purchase the same,
or upon conversion of shares or obligation of the Company convertible into such
shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares of Stock
subject to the Options.

 

10.                                 Compliance with Law.  Notwithstanding any of
the provisions hereof, the Optionee hereby agrees that Optionee will not
exercise the Options, and that the Company will not be obligated to issue or
transfer any shares to the Optionee hereunder, if the exercise hereof or the
issuance or transfer of such shares shall constitute a violation by the Optionee
or the Company of any provisions of any law or regulation of any governmental
authority.  Any determination in this connection by the Committee shall be
final, binding and conclusive.  The Company shall in no event be obliged to
register any securities pursuant to the Securities Act of 1933 (as now in effect
or as hereafter amended) or to take any other affirmative action in order to
cause the exercise of the Options or the issuance or transfer of shares pursuant
thereto to comply with any law or regulation of any governmental authority.

 

11.                                 Notice.  Every notice or other communication
relating to this Agreement shall be in writing, and shall be mailed to or
delivered to the party for whom it is intended at such address as may from time
to time be designated by it in a notice mailed or delivered to the other party
as herein provided, provided that, unless and until some other address be so
designated, all notices or communications by the Optionee to the Company shall
be mailed or delivered to the Company at its principal executive office, and all
notices or communications by the Company to the Optionee may be given to the
Optionee personally or may be mailed to Optionee at the Optionee’s last known
address, as reflected in the Company’s records.

 

12.                                 Non-Qualified Options.  The Options granted
hereunder are not intended to be incentive stock options within the meaning of
Section 422 of the Code.

 

13.                                 Binding Effect.  Subject to Section 7
hereof, this Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.

 

14.                                 Governing Law.  This Agreement shall be
construed and interpreted in accordance with the internal laws of the State of
Delaware, United States of America, without reference to the principles of
conflicts of law thereof.  The parties hereto agree that any action arising out
of or relating to this Agreement must be brought in the United States District
Court of Delaware.  Alternatively, provided only that the United States District
Court for Delaware is deemed to lack subject-matter jurisdiction, the parties
consent and agree that any such matter provided for in this sub-paragraph shall
be brought in Delaware State court.  All parties hereto expressly agree and
consent to the exclusive jurisdiction of the Delaware courts (i.e., Delaware
Federal and Delaware State Courts, respectively).

 

15.                                 Plan.  The terms and provisions of, and the
defined terms used in, the Plan are incorporated herein by reference.  Unless a
different meaning is expressly set forth herein, the defined terms used in this
Agreement shall have the same meaning given to such terms in the

 

5

--------------------------------------------------------------------------------


 

Plan.  In the event of a conflict or inconsistency between discretionary terms
and provisions of the Plan and the express provisions of this Agreement, this
Agreement shall govern and control.  In all other instances of conflicts or
inconsistencies or omissions, the terms and provisions of the Plan shall govern
and control.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

KNOLL, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------

 
